Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into on March 30, 2018 (the “Effective Date”), by and between KORN/FERRY
INTERNATIONAL, a Delaware corporation with its principal offices in Los Angeles,
California (the “Company”), and GARY BURNISON, an individual (the “Executive”).
The parties previously entered into an Amended and Restated Employment Agreement
dated as of July 25, 2014 (the “Prior Agreement”). This Agreement is an
amendment and complete restatement, and supersedes in the entirety, the Prior
Agreement.

1.        Employment. The Company agrees to continue to employ Executive and
Executive agrees to be employed by the Company, without interruption, upon the
terms and conditions set forth in this Agreement.

2.        At-Will Employment. Executive’s employment under this Agreement
commences on the Effective Date. Executive’s employment shall be on an at will
basis and, subject to compliance with this Agreement, the Company may terminate
Executive’s employment, with or without Cause (as defined in Section 6(i) of
this Agreement), for any reason or no reason and with or without advance notice,
upon a resolution adopted by a majority of the then-serving members of the Board
other than Executive, and Executive may terminate his employment at any time,
for any or no reason, with or without Good Reason (as defined in Section 6(i) of
this Agreement) upon ninety (90) days (or thirty (30) days in the case of
termination for Good Reason) advance written notice to the Company. Sections 9,
10, 11 and 13 shall survive any termination of this Agreement or of Executive’s
employment hereunder.

3.        Position, Duties and Responsibilities. Executive will serve as Chief
Executive Officer with duties and responsibilities customary to such office and
shall report to the Company’s Board of Directors (the “Board”). At the request
of the Board, Executive will serve as an officer or director of the Company’s
subsidiaries and other affiliates without additional compensation. Executive
will devote substantially all of Executive’s business time and attention to the
performance of Executive’s obligations, duties and responsibilities under this
Agreement. Subject to Company policies applicable to senior executives
generally, Executive may engage in personal, charitable, professional and
investment activities to the extent such activities do not conflict or interfere
with Executive’s obligations to, or Executive’s ability to perform the normal
duties and functions of Executive pursuant to this Agreement. Executive shall be
subject to, and comply with, all Company policies covering him, including,
without limitation, the Company’s clawback policy as in effect from time to
time. Executive will be nominated for election to the Board prior to the next
annual shareholders’ meeting of the Company.

4.        Compensation. In consideration of Executive’s services to the Company
pursuant to this Agreement, Executive’s compensation shall be as follows:

(a)         Base Salary. Executive shall be entitled to receive a base salary of
$75,833.33 per month (his “Base Salary”) ($910,000 on an annualized basis) (such
annualized amount, his “Annual Base Salary”), paid in accordance with the
Company’s regular payroll practices. The Board will review the level of
Executive’s Base Salary at least annually, beginning in May 2019. The Board,
acting in its discretion, may increase (but may not decrease) Executive’s Base
Salary



--------------------------------------------------------------------------------

at any time, unless the Board concludes that an across-the-board reduction in
compensation is required for all executive officers of the Company, in which
case Executive’s compensation shall be ratably reduced.

(b)         Annual Cash Incentive Award. Executive will participate in the
Company’s annual cash incentive plan established for senior executives with an
annual target cash award equal to 120% of Executive’s Annual Base Salary, with
the ability to earn additional amounts up to a maximum cash award equal to 240%
of Executive’s Annual Base Salary. Executive’s annual cash incentive award will
be payable at such time as annual cash incentive awards are paid to executive
officers generally, but not later than 120 days after the end of the fiscal year
for which such award is earned. The annual performance targets for the cash
award shall be set by the Compensation and Personnel Committee of the Board (the
“Compensation Committee”) in its discretion based on competitive compensation
peer market data.

(c)         Equity Incentive Program. Executive shall be awarded, subject to the
approval of the Compensation Committee, equity incentives with respect to shares
of the Company’s common stock (“Shares”), which shall be granted under the
Korn/Ferry International Amended and Restated 2008 Stock Incentive Plan, as the
same may be amended from time to time (or a successor plan). Such annual equity
incentives shall be awarded at the same time annual equity grants are awarded to
the Company’s other executive officers, beginning with grants attributable to
performance for the Company’s 2018 fiscal year. Subject to Section 4(e) below,
the terms of any equity incentives granted shall be set by the Compensation
Committee in its discretion based on the performance of the Company and
Executive and competitive compensation peer market data.

(d)         Retention Award. Provided Executive remains continuously employed by
the Company through March 30, 2022 (the “Retention Vesting Date”), he will be
entitled to a retention award in the amount of $5 million, less required
withholding (the “Retention Award”). The Retention Award will be payable in cash
in equal monthly installments, without interest, over a period of twelve
(12) months after the date Executive’s employment terminates for any reason
(other than by the Company for Cause) on or after the Retention Vesting
Date. Except as otherwise expressly provided in Section 6(a), Section 6(b),
Section 6(d)(1) or Section 6(e)(1) below, if Executive’s employment terminates
for any reason prior to the Retention Vesting Date or his employment is
terminated by the Company at any time for Cause, the Retention Award will be
immediately forfeited. Notwithstanding any provision of this Agreement to the
contrary, Executive’s right to the Retention Award shall be contingent on
Executive meeting the conditions set forth in Section 6(h) below.

(e)         Equity Award Vesting Provisions. Upon a termination of Executive’s
employment for any reason (other than by the Company for Cause or due to death
or Disability) at any time on or after the Retention Vesting Date, all unvested
equity-based compensation and other long term incentive awards granted on or
after the Effective Date, and at least ninety (90) days prior to such
termination of employment, will continue to vest in accordance with their terms
(disregarding such termination); provided, however, that, such ninety (90)-day
requirement shall be disregarded in the event of Executive’s termination by the
Company without Cause or by Executive for Good Reason within such ninety
(90) day period; provided further, that, in lieu of the foregoing, the
provisions of Section 6(e)(3), (4) and (5) shall continue to apply in the event

 

2



--------------------------------------------------------------------------------

a Change in Control occurs and, within twelve (12) months thereafter,
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason, as set forth in Section 6(e)(3), (4) and (5).
Notwithstanding any provision of this Agreement to the contrary, Executive’s
right to continued vesting in accordance with this Section 4(e) shall be
contingent on Executive meeting the conditions set forth in Section 6(h) below.
For the avoidance of doubt, in the event Executive’s employment is terminated
(i) by the Company for Cause, all equity-based and other long term incentive
awards compensation will be immediately forfeited, (ii) due to Executive’s
death, Section 6(a) shall apply and (ii) due to Executive’s Disability,
Section 6(b) shall apply.

5.        Employee Benefit Programs and Perquisites.

(a)         General. Executive will be entitled to participate in such
retirement or pension plans, group health, long term disability and group life
insurance plans, and any other welfare and fringe benefit plans, arrangements,
programs and perquisites sponsored or maintained by the Company from time to
time for the benefit of its senior executives generally, including four weeks
paid vacation.

(b)         Reimbursement of Business Expenses. Executive is authorized to incur
reasonable expenses in accordance with the Company’s written policy in carrying
out Executive’s duties and responsibilities under this Agreement. The Company
will promptly reimburse Executive for all such expenses that are so incurred
upon presentation of appropriate vouchers or receipts, subject to the Company’s
expense reimbursement policies applicable to senior executive officers
generally.

6.        Termination of Employment.

(a)         Death. If Executive’s employment with the Company terminates by
reason of Executive’s death, then the Company will pay to Executive’s estate
Executive’s “Accrued Compensation” (as defined in Section 6(i)) within 30 days
after Executive’s termination (with the payment date during such 30 day period
to be determined by the Company in its discretion), and all outstanding stock
options and other equity-type incentives held by Executive (but expressly
excluding performance-based restricted stock unit awards and other
performance-based equity compensation awards (collectively, the “Performance
Shares”)) and all of Executive’s benefits under the Executive Capital
Accumulation Plan at the time of Executive’s death will become fully vested and
shall remain exercisable until the earlier of (A) the date that is two (2) years
after the date of Executive’s death or (B) its originally scheduled expiration
date. Additionally, Executive’s estate shall be entitled to a pro rata portion
of Executive’s target annual cash incentive award established for the fiscal
year in which Executive’s employment terminates due to death (based on the
proportion that the number of days of Executive’s actual service to the Company
during such fiscal year bears to the number of days in such fiscal year).
Executive’s estate shall also be entitled to receive the number of Performance
Shares that would have been earned if Executive had served the Company for the
entire Performance Period and the Company’s performance during such period had
been the target performance for the Performance Period. To the extent
Executive’s covered dependent(s) continue to participate in the Company’s group
health plan(s) after Executive’s death pursuant to COBRA, unless prohibited by
applicable law, the Company will provide reimbursement of COBRA coverage

 

3



--------------------------------------------------------------------------------

premiums paid by Executive’s covered dependent(s) so that such covered
dependent(s) enjoy coverage at the same benefit level and to the same extent and
for the same effective contribution, if any, as participation is available to
other executive officers of the Company, for as long as such coverage is
available under COBRA. Additionally, (i) if unvested, the Retention Award shall
become immediately fully vested, and (ii) any unpaid portion of the Retention
Award shall be paid in a lump sum within 30 days following the date of
Executive’s death.

(b)         Disability. If the Company terminates Executive’s employment by
reason of Executive’s Disability (as defined in Section 6(i)), then the Company
will pay to Executive his Accrued Compensation within 30 days after Executive’s
termination (with the payment date during such 30 day period to be determined by
the Company in its discretion) and all outstanding stock options and other
equity-type incentives (but expressly excluding Performance Shares) held by
Executive and all of Executive’s benefits under the Executive Capital
Accumulation Plan at Executive’s termination date will become fully vested and
shall remain exercisable until the date that is the earlier of (A) two (2) years
after the date Executive’s employment terminates and (B) its original scheduled
expiration date. Additionally, Executive shall be entitled to a pro rata portion
of Executive’s target annual cash incentive award established for the fiscal
year in which Executive’s employment terminates due to disability (based on the
proportion that the number of days during such fiscal year prior to the date of
termination bears to the number of days in such fiscal year). Executive shall
also be entitled to receive the number of Performance Shares that would have
been earned if Executive had served the Company for the entire Performance
Period and the Company’s performance during such period had been the target
performance for the Performance Period. In the case of equity-based compensation
awards granted on or after the Effective Date, vesting due to termination due to
Disability under this Section 6(b) shall not accelerate any distribution of
shares subject to the awards, and such distributions will be made on the dates
shares would have otherwise been distributed if Executive’s employment had
continued through the scheduled vesting dates under the applicable award
agreements. To the extent Executive and/or Executive’s covered dependent(s)
continue to participate in the Company’s group health plan(s) pursuant to COBRA
after Executive’s termination of employment by reason of Disability, unless
prohibited by applicable law, the Company will provide reimbursement of COBRA
coverage premiums paid by Executive and Executive’s dependent(s) so that
Executive and Executive’s covered dependent(s) enjoy coverage at the same
benefit level and to the same extent and for the same effective contribution, if
any, as participation is available to other executive officers of the Company,
for as long as such coverage is available under COBRA. Additionally, if such
termination occurs prior to the Retention Vesting Date, the Retention Award
shall become immediately fully vested and shall be payable in cash in equal
monthly installments, without interest, over a period of twelve (12) months
after the date Executive’s employment terminates due to Disability.

(c)         Termination by the Company for Cause or Voluntary Termination by
Executive. If (i) the Company terminates Executive’s employment for Cause (as
defined in Section 6(i)), or (ii) Executive voluntarily terminates Executive’s
employment without Good Reason (as defined in Section 6(i)), then the Company
shall pay to Executive his Accrued Compensation through the date Executive’s
employment terminates within 30 days after the date of such termination (with
the payment date during such 30 day period to be determined by the Company in
its discretion).

 

4



--------------------------------------------------------------------------------

(d)     Termination by the Company Without Cause or by Executive for Good Reason
Prior to a Change in Control or More Than 12 Months After a Change in Control.
If Executive’s employment is terminated prior to a “Change in Control” (as
defined in Schedule A), or more than 12 months after the date on which a Change
in Control occurs, (i) by the Company without Cause and for a reason other than
Executive’s death or Disability, or (ii) by Executive for Good Reason, then the
Company shall pay to Executive his Accrued Compensation, such payment to be made
within 30 days after Executive’s termination (with the payment date during such
30 day period to be determined by the Company in its discretion) and a pro rata
portion of Executive’s annual cash incentive award that Executive would have
received for the fiscal year in which Executive’s employment terminates (based
on the Company’s actual performance over the entire year and the number of days
of Executive’s actual service to the Company during such fiscal year), which pro
rata portion will be payable to Executive at the same time bonuses are paid to
executives generally for the applicable fiscal year; and solely if such
termination of employment occurs prior to the Retention Vesting Date:

(1)    the Company shall pay to Executive, in the aggregate, cash payments equal
to the greater of (i) the sum of one and one-half times Executive’s then current
Annual Base Salary and one and one-half times Executive’s target annual cash
bonus, or (ii) an amount equal to the Retention Award multiplied by a fraction,
the numerator of which is the number of days of Executive’s employment with the
Company from the Effective Date to the date Executive’s employment terminates
and the denominator of which is one thousand four hundred and sixty one (1,461);
and such amount shall be payable in equal monthly installments over a period of
twelve (12) months after the date Executive’s employment terminates, commencing
within fifteen (15) days after the effectiveness of the general release by
Executive (as provided in Section 6(h)) and the first such installment shall
include all accrued amounts from the date of termination;

(2)    for up to eighteen (18) months after such termination, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment, unless prohibited by applicable law, the Company will provide
reimbursement of COBRA coverage premiums paid by Executive and Executive’s
covered dependent(s) so that Executive and Executive’s covered dependent(s)
enjoy coverage at the same benefit level and to the same extent and for the same
effective contribution, if any, as participation is available to other executive
officers of the Company;

(3)    (I) for any such termination occurring prior to the second anniversary of
the Effective Date, all outstanding stock options and other equity-type
incentives held by Executive and all of Executive’s benefits under the Executive
Capital Accumulation Plan and any other time-vesting long term incentive plan at
the time of Executive’s termination (but expressly excluding Performance Shares
and any other long term performance-based incentive awards, below) (collectively
and individually, “Time-Based Incentives”) that would have vested in the twelve
(12) months following the date Executive’s employment terminates (in each case,
as if such options, incentives and benefits permitted proportionate vesting in
monthly increments rather than any longer increment) will become fully vested as
of the date Executive’s employment terminates;

 

5



--------------------------------------------------------------------------------

(II) for any such termination occurring on or after the second anniversary and
before the third anniversary of the Effective Date, the Time-Based Incentives
that would have vested in the twenty-four (24) months following the date
Executive’s employment terminates (in each case, as if such Time-Based
Incentives permitted proportionate vesting in monthly increments rather than any
longer increment) will become fully vested as of the date Executive’s employment
terminates;

(III) for any such termination occurring on or after the third anniversary and
prior to the Retention Vesting Date, the Time-Based Incentives will continue to
vest in accordance with their terms (disregarding such termination);

(IV) in the case of Time-Based Incentives granted on or after the Effective
Date, vesting due to termination under this Section 6(b) shall not accelerate
any distribution of shares subject to the awards, and such distributions will be
made on the dates shares would have otherwise been distributed if Executive’s
employment had continued through the scheduled vesting dates under the
applicable award agreements; and

(V) for any such termination occurring any time after the Effective Date, the
vested Time-Based Incentives shall remain exercisable until the date that is the
earlier of (x) two (2) years after the date Executive’s employment terminates
(but, two (2) years after the date of vesting in the case of clause (III), if
applicable) and (y) its originally scheduled expiration date; and

(4)     (I) for any such termination occurring prior to the second anniversary
of the Effective Date, Executive shall receive, from then-outstanding
Performance Share awards a number of Performance Shares equal to the product of
(A) the Performance Shares that would have been earned if Executive had served
the Company for the entire Performance Period based on the Company’s actual
performance over the entire Performance Period and (B) a fraction, (x) the
numerator of which fraction shall be the sum of (i) the number of days of
Executive’s employment during the Performance Period and (ii) 365 (provided that
the numerator shall not exceed the number of days in the Performance Period) and
(y) the denominator of which fraction shall be the number of days in the
Performance Period;

(II) for any such termination occurring on or after the second anniversary and
before the third anniversary of the Effective Date, Executive shall receive,
from then-outstanding Performance Share awards, a number of Performance Shares
equal to the number provided in Section 6(d)(4)(I) except that that the number
in clause (ii) of the numerator thereof shall be 730 (and not 365);

(III) for any such termination occurring on or after the third anniversary of
the Effective Date and prior to the Retention Vesting Date, Executive shall be
entitled to receive the number of Performance Shares that would have been earned
if Executive had served the Company for the entire Performance Period based on
the Company’s actual performance over the entire Performance Period; and

 

6



--------------------------------------------------------------------------------

(IV) in each such case under clauses (I), (II) and (III), such Performance
Shares will be payable to Executive at the same time Performance Shares are paid
to executives generally for the applicable Performance Period.

In the event that Executive is granted any long term performance-based incentive
awards denominated other than as Performance Shares, such other awards shall be
treated in a like manner as Performance Shares under this Section 6(d)(4) with
equitable consideration of the manner of denomination of such awards. For the
avoidance of doubt, Sections 6(d)(1), (3) and (4) shall terminate on the
Retention Vesting Date, and no amount shall be payable and no benefit shall be
provided under such clauses in the case of any termination of employment that
occurs on or after such date (but, for the avoidance of doubt, the pro rata
portion of Executive’s annual bonus provided in this Section 6(d) and the
benefit provided under clause (2) of this Section 6(d) shall not terminate on
the Retention Vesting Date and Section 4(e) shall govern the vesting of
Time-Based Incentives and Performance Shares (and any other long term
performance-based incentive awards) thereafter). Notwithstanding the foregoing,
this Section 6(d)(4) shall not apply to Performance Shares that were granted
prior to the Effective Date, and such Performance Shares will be covered by the
Prior Agreement, i.e., they will be treated as set forth in Section 6(d)(4)(I)
and Section 6(d)(4)(IV) above.

(e)         Following a Change in Control, Termination by the Company Without
Cause or by Executive for Good Reason. If a Change in Control occurs and, within
12 months after the date on which the Change in Control occurs, Executive’s
employment is terminated (i) by the Company without Cause or (ii) by Executive
for Good Reason, then the Company shall pay to Executive his Accrued
Compensation, such payment to be made within 30 days after Executive’s
termination (with the payment date during such 30 day period to be determined by
the Company in its discretion), and a pro rata portion of Executive’s target
annual cash incentive award established for the fiscal year in which Executive’s
employment terminates (based on the number of days of Executive’s actual service
to the Company during such fiscal year), and

(1)    except as set forth in the last sentence of this Section 6(e) below, the
Company shall pay to Executive, in the aggregate, cash payments equal to the
greater of (i) the sum of two (2) times Executive’s then current Annual Base
Salary and two (2) times Executive’s target annual cash bonus, or (ii) the
amount of the Retention Award; and such sum shall be payable in equal monthly
installments over a period of twelve (12) months after the date Executive’s
employment terminates;

(2)    for up to eighteen (18) months after such termination, to the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment, unless prohibited by applicable law, the Company will provide
reimbursement of COBRA coverage premiums paid by Executive and Executive’s
dependent(s) so that Executive and Executive’s covered dependent(s) enjoy
coverage at the same benefit level and to the same extent and for the same
effective contribution, if any, as participation is available to other executive
officers of the Company; for the six (6) months thereafter, if continuing
coverage under the Company’s group health plan(s) is not available under COBRA,
upon the written request of Executive at any time prior to or during such six
(6) month period, the Company will use commercially reasonable

 

7



--------------------------------------------------------------------------------

efforts to secure continuing coverage for Executive and/or Executive’s covered
dependent(s) under the Company’s group health plan(s), or if such coverage is
unavailable, substantially similar coverage through an alternative health plan
provider, and in either case in which such coverage is obtained, unless
prohibited by applicable law, the Company will reimburse Executive and
Executive’s covered dependent(s) for a portion of the cost of such coverage
equal to the amount that the Company would have paid Executive and Executive’s
covered dependents had Executive and Executive’s covered dependent(s) been
eligible for COBRA coverage and the Company was obligated to provide
reimbursement of COBRA coverage premiums paid by Executive and Executive’s
dependent(s) so that Executive and Executive’s covered dependent(s) could enjoy
coverage at a substantially similar benefit level and for the same effective
contribution, if any, as participation is available to other executive officers
of the Company;

(3)    all outstanding stock options and other equity-type incentives held by
Executive and all of Executive’s benefits under the Executive Capital
Accumulation Plan and any other time-vesting long term incentive plan at the
time of Executive’s termination (but expressly excluding Performance Shares and
any other long term performance-based incentive awards, below)) will become
fully vested and shall remain exercisable until the date that is the earlier of
(x) two (2) years after the date Executive’s employment terminates and (y) its
originally scheduled expiration date;

(4)    Executive shall receive, from then-outstanding Performance Share awards,
a number of Performance Shares equal to the product of (A) the greater of the
target number of Performance Shares so granted or the number of Performance
Shares that would have been earned if Executive had served the Company for the
entire Performance Period and the Company’s performance during such period had
been the Company’s actual performance for the entire Performance Period as
reasonably projected by the Committee immediately prior to the Change in
Control, and (B) a fraction, (x) the numerator of which fraction shall be the
number of days between the start of the Performance Period and the effective
date of the Change in Control and (y) the denominator of which fraction shall be
the number of days in the Performance Period; and

(5)    Executive shall receive, from then-outstanding Performance Share awards,
a number of Performance Shares equal to the product of (A) the Performance
Shares that would have been earned if Executive had served the Company for the
entire Performance Period and the Company’s performance during such period had
been the target performance for the Performance Period, and (B) a fraction,
(x) the numerator of which fraction shall the number of days between the
effective date of the Change in Control and the end of the Performance Period
and (y) the denominator of which fraction shall be the number of days in the
Performance Period.

In the event that Executive is granted any long term performance-based incentive
awards denominated other than as Performance Shares, such other awards shall be
treated in a like manner as Performance Shares under Section 6(e)(4) and
Section 6(e)(5), as applicable, with equitable consideration of the manner of
denomination of such awards. Notwithstanding any

 

8



--------------------------------------------------------------------------------

provision of this Agreement to the contrary, clause (1) of this Section 6(e)
shall terminate on the Retention Vesting Date, and no amount shall be payable
under such clause in the case of any termination of employment that occurs on or
after such date (but, for the avoidance of doubt, the benefit under clause
(2) of this Section 6(e) and the pro rata portion of Executive’s annual bonus
provided in this Section 6(e) shall not terminate on the Retention Vesting
Date).

(f)         Section 4999. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (or any acceleration of any payment, award, benefit or
distribution) by the Company (or any of its affiliated entities) or any entity
which effectuates a Change in Control (or any of its affiliated entities) to or
for the benefit of Executive (whether pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then such Payments shall either (a) be delivered in full,
or (b) subject to, and in a manner consistent with the requirements of
Section 409A of the Code, be reduced to the minimum extent necessary to ensure
that no portion thereof will be subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state or local
income and employment taxes and the Excise Tax, results in receipt by Executive,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be subject to the Excise Tax. In the
event that any Payments are to be reduced pursuant to this Section 6(f), then
the reduction shall be applied as follows: (i) first, on a pro rata basis to
Executive’s cash severance payments and his pro rata annual cash incentive award
payment for the year of termination, (ii) second, on a pro rata basis to
Executive’s equity incentive awards and (iii) third, to Executive’s benefits
under the Executive Capital Accumulation Plan. The determinations to be made
with respect to this Section 6(f) shall be made by an accounting firm (the
“Auditor”) jointly selected by the Company and Executive and paid by the
Company. The Auditor shall be a nationally recognized United States public
accounting firm that has not during the two years preceding the date of its
selection acted in any way on behalf of the Company or any of its subsidiaries.
If Executive and the Company cannot agree on the firm to serve as the Auditor,
then Executive and the Company shall each select one such accounting firm and
those two firms shall jointly select such an accounting firm to serve as the
Auditor. Absent manifest error, the determinations by the Auditor shall be
binding upon the Company and Executive.

(g)         Other Programs. Except as otherwise provided in this Agreement,
Executive’s entitlements under applicable plans and programs of the Company
following termination of Executive’s employment will be determined under the
terms of those plans and programs, except that Executive shall not be entitled
to severance or salary continuation benefits under any severance or salary
continuation plan.

(h)         Conditions to Receipt of Benefits Under Section 6, Retention Award
and Continued Vesting. Notwithstanding anything in this Agreement to the
contrary, other than the payment of Executive’s Accrued Compensation through the
date of termination of Executive’s employment, Executive shall not be entitled
to any payments or benefits under this Section 6, payments under the Retention
Award, or continued vesting after termination of employment pursuant to
Section 4(e) above unless and until Executive (or the representative of
Executive’s

 

9



--------------------------------------------------------------------------------

estate, in the case of termination due to Executive’s death), executes and
delivers to the Company, within thirty (30) days after the date of termination
of Executive’s employment, a unilateral general release of all known and unknown
claims against the Company and its officers, directors, employees, agents and
affiliates in a form acceptable to the Company, and such release becomes fully
effective and irrevocable under applicable law. Additionally, Executive shall
not be entitled to payments and benefits under this Section 6, payments under
the Retention Award, or continued vesting after termination of employment
pursuant to Section 4(e) above on or after the date, if any, during the twelve
(12) months following the date Executive’s employment terminates (the
“Restricted Period”), that Executive (1) breaches or otherwise fails to comply
with any of Executive’s obligations under Section 9(a) (Nondisclosure of
Confidential Information) or Section 10 (Nonsolicitation) under this Agreement,
or (2) Executive elects to, directly or indirectly, (a) own, manage, operate,
sell, control or participate in the ownership, management, operation, sales or
control of any of the following: Heidrick & Struggles, Manpower, Kelly Services,
Spencer Stuart, Russell Reynolds, Egon Zehnder and/or Spherion (each a “Listed
Entity”) provided that the foregoing shall not be applicable to the ownership of
not more than 1% of the publicly traded equity securities of any of the
foregoing or to the indirect ownership of any of the foregoing through the
ownership of mutual funds; or (b) request or advise any of the clients, vendors
or other business contacts of the Company with which Executive had contact while
employed by the Company to withdraw, curtail, cancel or not increase their
business with the Company. Executive agrees to notify the Company of each
employment or consulting engagement he accepts during the Restricted Period
(including the name and address of the hiring party) and will, upon request by
the Company, describe in reasonable detail the nature of his duties in each such
position.

(i)     Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings set forth herein:

(1)    “Accrued Compensation” means, as of any date, the amount of any unpaid
Base Salary and annual cash incentive award earned by Executive through the date
of Executive’s death or the termination of Executive’s employment (it being
understood and agreed that no portion of the annual cash incentive award
described in Section 4(b) shall be deemed earned unless Executive was employed
with the Company as of the last day of the fiscal year to which such award
applies).

(2)    “Cause” shall mean (a) conviction of any felony or other crime involving
fraud, dishonesty or acts of moral turpitude or pleading guilty or nolo
contendere to such charges, or (b) reckless or intentional behavior or conduct
that causes or is reasonably likely to cause the Company material harm or injury
or exposes or is reasonably likely to expose the Company to any material civil,
criminal or administrative liability, or (c) any material misrepresentation or
false statement made by Executive in any application for employment, employment
history, resume or other document submitted to the Company, either before,
during or after employment. Prior to terminating the Executive for Cause, the
Company shall be required to provide Executive with 90 days advanced written
notice of its intention to terminate Executive for Cause, but Executive shall be
permitted to cure any performance deficiencies during such 90 day period (if the
termination is not due to performance deficiencies, then the Company is
permitted to put Executive on paid leave during such 90 day period).

 

10



--------------------------------------------------------------------------------

(3)    “Disability” means any medically determinable physical or mental
condition or impairment which prevents Executive from performing the principal
functions of Executive’s duties with the Company that can be expected to result
in death or that has lasted or can be expected to last for a period of 90
consecutive days or for shorter periods aggregating 180 days in any consecutive
12 month period, with such determination to be made by an approved medical
doctor. For this purpose, an approved medical doctor shall mean a medical doctor
selected by the Company and Executive. If the parties cannot agree on a medical
doctor, each party shall select a medical doctor and the two doctors shall
select a third medical doctor who shall be the approved medical doctor for this
purpose.

(4)    Executive shall be deemed to have “Good Reason” to terminate his
employment hereunder if, without Executive’s prior written consent, (A) the
Company materially reduces Executive’s duties or responsibilities as Chief
Executive Officer or assigns Executive duties which are materially inconsistent
with his duties or which materially impair Executive’s ability to function as
Chief Executive Officer, or (B) the Company reduces Executive’s then current
Base Salary or target annual incentive award under the Company’s annual cash
incentive bonus plan (in each case, other than as part of an across-the-board
reduction applicable to all executive officers of the Company), or (C) the
Company fails to perform or breaches its obligations under any other material
provision of this Agreement, or (D) Executive’s primary location of business is
moved by more than 50 miles (other than a relocation to New York, New York based
on management’s decision, made after Board consultation, provided that Executive
receives from the Company reimbursement of all customary and reasonable expenses
of such relocation, including without limitation temporary living expenses for a
period of 6 months), or (E) the Company reduces Executive’s title of Chief
Executive Officer or removes him, or (F) the Company fails to obtain the
assumption in writing of its obligation to perform this Agreement by any
successor to all or substantially all of the assets of the Company within 15
days after a merger, consolidation, sale or similar transaction. Prior to
terminating for Good Reason, the Executive shall be required to provide the
Company with 30 days advanced written notice of his intention to terminate
employment for Good Reason, but the Company shall be permitted to cure any
events giving rise to such Good Reason during such 30 day period.

7.        Application of Section 409A. It is intended that this Agreement will
comply with Section 409A of the Code and any regulations and guidelines
promulgated thereunder (collectively, “Section 409A”), to the extent the
Agreement is subject thereto, and the Agreement shall be interpreted on a basis
consistent with such intent. Notwithstanding any inconsistent provision of this
Agreement, to the extent the Company determines in good faith that (a) one or
more of the payments or benefits received or to be received by Executive
pursuant to this Agreement in connection with Executive’s termination of
employment would constitute deferred compensation subject to the rules of
Section 409A, and (b) that Executive is a “specified employee” under
Section 409A, then only to the extent required to avoid the Executive’s
incurrence of any additional tax or interest under Section 409A, such payment or
benefit will be delayed until the date which is six (6) months after Executive’s
“separation from service” within the meaning of Section 409A. The Company and
Executive agree to negotiate in good faith to reform any provisions of this
Agreement to maintain to the maximum extent practicable the

 

11



--------------------------------------------------------------------------------

original intent of the applicable provisions without violating the provisions of
Section 409A, if the Company deems such reformation necessary or advisable
pursuant to guidance under Section 409A to avoid the incurrence of any such
interest and penalties. Such reformation shall not result in a reduction of the
aggregate amount of payments or benefits under this Agreement, nor the
obligation of the Company to pay interest on any payments delayed for the
purposes of avoiding a violation of Section 409A. If, under the terms of this
Agreement, it is possible for a payment that is subject to Section 409A to be
made in two separate taxable years, payment shall be made in the later taxable
year.

8.        No Mitigation; No Offset. Executive will have no obligation to seek
other employment or to otherwise mitigate the Company’s obligations to Executive
arising from the termination of Executive’s employment, and no amounts paid or
payable to Executive by the Company under this Agreement shall be subject to
offset for any remuneration in which Executive may become entitled from any
other source after Executive’s employment with the Company terminates, whether
attributable to subsequent employment, self-employment or otherwise except that
subsequent employment with an employer providing benefit plans shall result in
an offset against benefits payable by the Company hereunder to the extent of the
benefits paid by the new employer.

9.        Confidential Information; Cooperation with Regard to Litigation.

(a)         Nondisclosure of Confidential Information. During Executive’s
employment and thereafter, Executive will not, without the prior written consent
of the Company, disclose to anyone (except in good faith in the ordinary course
of business of the Company to a person who, to Executive’s knowledge, is
obligated to keep such information confidential) or make use of any Confidential
Information (as defined below) except in the performance of Executive’s duties
hereunder or when required to do so by legal process, by any governmental agency
having supervisory authority over the business of the Company or any of its
Affiliates (as defined below) or by any administrative or legislative body
(including a committee thereof) that requires Executive to divulge, disclose or
make accessible such information. If Executive is so ordered, to divulge
Confidential Information, he will give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.

(b)         Definition of Confidential Information. For purposes of this
Agreement, “Confidential Information” means information concerning the business
of the Company or any corporation or other entity that, directly or indirectly,
controls, is controlled by or under common control with the Company (an
“Affiliate”) relating to any of its or their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies. Excluded from the definition of Confidential Information is
information (1) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (2) regarding the Company’s
business or industry properly acquired by Executive in the course of Executive’s
career as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Affiliate shall be
deemed to be known or available to the public and not to be Confidential
Information.

 

12



--------------------------------------------------------------------------------

(c)         Exceptions. Notwithstanding Executive’s obligation not to directly
or indirectly disclose or use Confidential Information as outlined in
Section 9(a) above, Executive has the right, without notice to or authorization
of the Company, to communicate and cooperate in good faith with any
self-regulatory organization or U.S. federal, state, or local governmental or
law enforcement branch, agency, commission, or entity (collectively, a
“Government Entity”) for the purpose of (i) reporting a possible violation of
any U.S. federal, state, or local law or regulation, (ii) participating in any
investigation or proceeding that may be conducted or managed by any Government
Entity, including by providing documents or other information, or (iii) filing a
charge or complaint with a Government Entity, provided that in each case, such
communications, participation, and disclosures are consistent with applicable
law. Additionally, Executive shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made (i) in confidence to a federal, state, or local government
official, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. If Executive files a lawsuit for retaliation by an employer for reporting
a suspected violation of law, Executive may disclose the trade secret to
Executive’s attorney and use the trade secret information in the court
proceeding, if Executive files any document containing the trade secret under
seal; and does not disclose the trade secret, except pursuant to court order.
Notwithstanding the foregoing, under no circumstance will Executive be
authorized to disclose any Confidential Information as to which the Company may
assert protections from disclosure under the attorney-client privilege or the
attorney work product doctrine, without prior written consent of Company’s
General Counsel or other authorized officer designated by the Company.

(d)         Cooperation in Litigation. Executive will cooperate with the
Company, during Executive’s employment (and following Executive’s termination of
employment for any reason for a period of two years thereafter), by making
Executive reasonably available to testify on behalf of the Company or any
Affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to reasonably assist the Company or any
such Affiliate in any such action, suit, or proceeding by providing information
and meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company or any such Affiliate, as reasonably
requested; provided, however, that the same does not materially interfere with
Executive’s then current professional activities. The Company will reimburse
Executive for all expenses reasonably incurred by Executive in connection with
Executive’s provision of testimony or assistance (including the fees of any
counsel that may be retained by Executive) and if such assistance is provided
after Executive’s termination of employment, will pay Executive a per diem rate
of $2,000.

10.        Nonsolicitation. Executive shall not induce or solicit, directly or
indirectly, any employee of or consultant to the Company or any Affiliate to
terminate such person’s employment or consulting engagement with the Company or
any Affiliate during Executive’s employment under this Agreement and for a
period of 12 months following the termination of Executive’s employment for any,
or no, reason.

11.        Remedies. If Executive commits a material breach of any of the
provisions contained in Sections 9 and 10 above, then the Company will have the
right to seek injunctive relief. Executive acknowledges that such a breach of
Section 9 or 10 could cause irreparable

 

13



--------------------------------------------------------------------------------

injury and that money damages may not provide an adequate remedy for the
Company. Nothing contained herein will prevent Executive from contesting any
such action by the Company on the ground that no violation or threatened
violation of either such Section has occurred.

12.        Resolution of Disputes. Any controversy or claim arising out of or
relating to this Agreement or any breach or asserted breach hereof or
questioning the validity and binding effect hereof arising under or in
connection with this Agreement, other than seeking injunctive relief under
Section 11, shall be resolved by binding arbitration, to be held in Los Angeles,
California in accordance with the rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. All costs and expenses
of any arbitration or court proceeding (including fees and disbursements of
counsel) shall be borne by the respective party incurring such costs and
expenses, but the Company shall reimburse Executive for all reasonable costs and
expenses by Executive if Executive substantially prevails in such arbitration or
court proceeding. Notwithstanding the foregoing, if any applicable law requires
different or additional rules or procedures to be applied in order for this
Agreement to arbitrate to be enforceable, or prohibits any expense allocation
provided herein, such rules or procedures shall take precedence and such
prohibitions shall be a part of this Agreement to the to the extent necessary to
render this Agreement enforceable.

13.        Indemnification.

(a)         Company Indemnity. If Executive is made a party, or is threatened to
be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or any Affiliate or was
serving at the request of the Company or any Affiliate as a director, officer,
member, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is Executive’s alleged action
in an official capacity while serving as a director, officer, member, employee
or agent, then the Company will indemnify Executive and hold Executive harmless
to the fullest extent legally permitted or authorized by the Company’s articles
of incorporation, certificate of incorporation or bylaws or resolutions of the
Company’s Board to the extent not inconsistent with state laws, against all
costs, expense, liability and loss (including, without limitation, attorney’s
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to
be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, except to the extent attributable to Executive’s gross
negligence or fraud, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, officer, employee or agent of
the Company or Affiliate and shall inure to the benefit of Executive’s heirs,
executors and administrators. The Company will advance to Executive all
reasonable costs and expenses to be incurred by Executive in connection with a
Proceeding within 20 days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses. The provisions of
this section shall not be deemed exclusive of any other rights of
indemnification to which Executive may be entitled or which may be granted to
Executive and shall be in addition to any rights of indemnification to which he
may be entitled under any policy of insurance.

 

14



--------------------------------------------------------------------------------

(b)         No Presumption Regarding Standard of Conduct. Neither the failure of
the Company (including its Board, independent legal counsel or shareholders) to
have made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under the preceding subsection (a) of
this section that indemnification of Executive is proper because Executive has
met the applicable standard of conduct, nor a determination by the Company
(including its Board, independent legal counsel or shareholders) that Executive
has not met such applicable standard of conduct, shall create a presumption that
Executive has not met the applicable standard of conduct.

(c)         Liability Insurance. The Company will continue and maintain a
directors and officers liability insurance policy covering Executive to the
extent the Company provides such coverage for its other senior executive
officers.

14.        Effect of Agreement on Other Benefits. Except as specifically
provided in this Agreement, the existence of this Agreement shall not be
interpreted to preclude, prohibit or restrict Executive’s participation in any
other employee benefit or other plans or programs in which he currently
participates.

15.        Expenses of Counsel for Executive. The Company and Executive will
each bear their own respective legal and other expenses incurred in connection
with the negotiation, execution and delivery of this Agreement; provided,
however, that the Company shall reimburse the reasonable legal fees and expenses
then incurred by Executive up to a maximum of $35,000 in the aggregate for all
such expenses.

16.        Assignment; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs (in
the case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred to the
successor of the Company or its business if the assignee or transferee assumes
the liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of Executive under this Agreement may be assigned or transferred by Executive
other than Executive’s rights to compensation and benefits, which may be
transferred only by will or operation of law, except as otherwise specifically
provided or permitted hereunder.

17.        Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any Agreement between
it and any other person, firm or organization. Executive represents and warrants
that there is no legal or other impediment which would prohibit Executive from
entering into this Agreement or which would prevent Executive from fulfilling
Executive’s obligations under this Agreement.

18.        Entire Agreement. This Agreement contains the entire understanding
and agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.
This Agreement supersedes the Prior Agreement in its entirety and the Prior
Agreement shall be of no further force and effect.

 

15



--------------------------------------------------------------------------------

19.        Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by Executive and an
authorized officer of the Company. Except as set forth herein, no delay or
omission to exercise any right, power or remedy accruing to any party shall
impair any such right, power or remedy or shall be construed to be a waiver of
or an acquiescence to any breach hereof. No waiver by either party of any breach
by the other party of any condition or provision contained in this Agreement to
be performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

20.        Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

21.        Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations (including
as set forth in Section 2).

22.        Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of Executive’s incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to Executive’s beneficiary, estate or other legal representative.

23.        Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of California without reference to
principles of conflict of laws.

24.        Counterparts and Facsimile. This Agreement may be executed in any
number of counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement. Any such counterpart may contain one or more signature pages. A copy
of this Agreement executed by any party and transmitted by pdf or facsimile
shall be binding upon the parties as if executed and delivered in person.

25.        Notices. Any notice given to a party shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address of the party indicated below or to such
changed address as such party may subsequently give such notice of:

 

If to the Company:   

KORN/FERRY INTERNATIONAL

1900 Avenue of the Stars, Suite 2600

Los Angeles, CA 90067

Attention: Corporate Secretary

If to Executive:    at his last address shown on the payroll records of the
Company

 

16



--------------------------------------------------------------------------------

26.        Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation

27.        Resignation as an Officer and Director. Upon any termination of
Executive’s employment, Executive shall be deemed to have resigned, to the
extent applicable, as an officer of the Company and any of its Affiliates, as a
member of the Board and of the board of directors of any of the Company’s
Affiliates and as a fiduciary of any Company or Affiliate benefit plan. On or
immediately following the date of any termination of Executive’s employment,
Executive shall confirm the foregoing by submitting to the Company a written
confirmation of Executive’s resignations.

[Remainder of page intentionally left blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement on
the date first above written.

 

The Company:     KORN/FERRY INTERNATIONAL     By:   

/s/ Jerry Leamon

       Jerry Leamon     Its:    Chair of the Compensation and Personnel
Committee of its Board of Directors Executive:    

  /s/ Gary Burnison



--------------------------------------------------------------------------------

SCHEDULE A

DEFINITION OF CHANGE IN CONTROL

For purposes of the foregoing Agreement, a “Change in Control” shall mean any of
the following:

(a)         an acquisition by any Person (excluding one or more Excluded
Persons) of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) or a pecuniary interest (as defined in Section 16a-1(a)(2) of the
Exchange Act) in (either comprising “ownership of”) more than 50% of the Common
Stock of the Company or voting securities entitled to then vote generally in the
election of directors (“Voting Stock”) of the Company, after giving effect to
any new issue in the case of an acquisition from the Company; or

(b)         consummation of a merger, consolidation, or reorganization of the
Company or of a sale or other disposition of all or substantially all of the
Company’s consolidated assets as an entirety (collectively, a “Business
Combination”), other than a Business Combination (1) in which all or
substantially all of the holders of Voting Stock of the Company hold or receive
directly or indirectly 50% or more of the Voting Stock of the entity resulting
from the Business Combination (or a parent company), and (2) after which no
Person (other than any one or more of the Excluded Persons) owns more than 50%
of the Voting Stock of the resulting entity (or a parent company) who did not
own directly or indirectly at least that percentage of the Voting Stock of the
Company immediately before the Business Combination, and (3) after which one or
more Excluded Persons own an aggregate amount of Voting Stock of the resulting
entity owned by any Persons who (i) own more than 5% of the Voting Stock of the
resulting entity, (ii) are not Excluded Persons, (iii) did not own directly or
indirectly at least the same percentage of the Voting Stock of the Company
immediately before the Business Combination, and (iv) in the aggregate own more
than 50% of the Voting Stock of the resulting entity; or

(c)         consummation of the dissolution or complete liquidation of
Korn/Ferry International; or

(d)         during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new directors (excluding
any new director designated by a person who has entered into an agreement or
arrangement with Korn/Ferry International to effect a transaction described in
clause (a) or (b) of this definition) whose appointment, election, or nomination
for election was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose appointment, election or nomination for election was previously
so approved (all such directors, “Incumbent Directors”), cease for any reason to
constitute a majority of the Board; provided that for purposes of this clause
(d), any directors elected at any time during 1999 shall be deemed to be
Incumbent Directors.



--------------------------------------------------------------------------------

Notwithstanding the above provisions in this Schedule A, no Change in Control
shall be deemed to have occurred if a Business Combination, as described in
paragraph (b) above, is effected and a majority of the Incumbent Directors,
through the adoption of a Board resolution, determines that, in substance, no
Change in Control has occurred.

The “Company” means Korn/Ferry International, a Delaware corporation, its
successors, and/or its Subsidiaries, as the context requires.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Person” means

(i)    the Company or any Subsidiary; or

(ii)     any person described in and satisfying the conditions of Rule
13d-1(b)(1) under the Exchange Act; or

(iii)     any employee benefit plan of the Company; or

(iv)     any affiliates (within the meaning of the Exchange Act), successors, or
heirs, descendants or members of the immediate families of the individuals
identified in part (ii) of this definition.

“Person” means an organization, a corporation, an individual, a partnership, a
trust or any other entity or organization, including a governmental entity and a
“person” as that term is used under Section 13(d) or 14(d) of the Exchange Act.

 

-2-